Citation Nr: 1711730	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to September 2000 and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012 and February 2016, the Board remanded the case for additional development and consideration. In April 2016, the Veteran was afforded a VA examination and development of the record was undertaken by the RO. A review of the record indicates that the Board's directives were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the RO denied service connection for post-traumatic stress disorder, sleep apnea to include as secondary to post-traumatic stress disorder, anxiety disorder to include as secondary to irritable bowel syndrome, right ankle condition, and left knee condition, and also denied increased disability ratings for his service-connected irritable bowel syndrome with pancreatitis and chronic lumbrosacral strain. The Veteran submitted a timely Notice of Disagreement (NOD) in December 2015. VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the RO has acknowledged the NOD, is continuing to develop the claims, and will issue the Veteran an SOC if the claims are not granted in full. As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable to these claims which remain under the jurisdiction of the RO at this time.

As noted in the November 2012 and February 2016 Board remands, the matter of whether there is clear and unmistakable error in an October 2008 rating decision which denied service connection for a left knee disorder and granted an effective date of August 20, 2008, for an increased disability rating of 30 percent for service-connected irritable bowel syndrome with pancreatitis, has been raised by the record. See November 2012 Written Brief Presentation. This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran has credibly described an in-service left ankle injury and chronic left ankle complaints since the injury.  

2.  A VA examiner has diagnosed the Veteran's current left ankle complaints as chronic left ankle sprain.  


CONCLUSION OF LAW

Chronic left ankle sprain was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is granting service connection for a left ankle disorder, constituting a full grant of the benefit sought on appeal. As there remains no aspect of the claim to be further substantiated, there is no further duty to notify or assist, or to explain compliance with duties to notify and assist. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

A formal finding on the unavailability of the Veteran's service treatment records (STRs) was issued September 2007, the VA Records Management Center reported in April 2014 that several searches of their files were unsuccessful in finding the Veteran's STRs; this documentation clearly indicates that the complete STRs are not in the claims file. Thus, the Veteran's treatment records, unavailable through no fault of his own, alone do not provide a comprehensive background regarding his left ankle condition. 

The Veteran contends that service connection for a left ankle disorder is warranted.  Specifically, he contends that in approximately 1991 he suffered a fall into an unmarked foxhole while on guard duty that resulted in a left ankle injury. He states he has experienced symptoms since service, and he was ultimately diagnosed with chronic left ankle sprain.

The Veteran's January 1988 entrance examination report was normal and contained no notations regarding his left ankle. The only relevant STRs include a clinician's notation in April 1990 of a cut and abrasion on the left ankle from playing soccer on Astroturf and a notation from August 1992 regarding pain in the left foot, including swelling and discoloration.

Post-service medical treatment records from Hampton VAMC in July 2007 and November 2007 include symptoms of left ankle pain or arthralgia and include historical notes of a previous arthroscopy.  

The Veteran underwent a VA examination in March 2008 where he related that while on guard duty in the Persian Gulf, he fell into an unmarked foxhole. He said that he hurt his ankle at that time and over time, his ankle symptoms became worse. He mentioned that he was placed in a cast three times while on active duty without lasting benefit. He remarked that he had an x-ray in approximately 1994 at Fort Stewart, in which a bone fragment was noted. In 1996, he was recasted in an effort to improve his condition. In 1999, they again tried casting. During military service, he reported he was also intermittently treated with over-the-counter medications. The examiner diagnosed internal derangement of the left ankle. The examiner determined the ankle condition was not incurred in service due largely to no evidence of injury or treatment in the STRs.

In July 2008, a memorandum from the Veteran's former in-service roommate provided an account of the fall suffered in the unmarked foxhole. He explained the setting in detail, and related that in December 1991, the Veteran was returning from a guard mount when he fell into the foxhole. He noted that several individuals witnessed the incident and he recalled that the Veteran was on a profile for several days as a direct result of the fall and injuries sustained. 

A VA x-ray done in April 2010 indicated no evidence of fracture or dislocation. Treatment records from Central Texas VAMC in December 2012 included an x-ray indicating no fracture or dislocation, and a notation that soft tissue structure should be further evaluated clinically.

Another VA examiner in April 2013 diagnosed an intraosseous lipoma that may have associated pain. The examiner determined the ankle condition was not incurred in service as there was no evidence of injury or treatment in the STRs and the lipoma would not be caused by injury.

The April 2016 VA examination report included the opinion that it is less likely than not that the Veteran's left ankle disorder was incurred in or caused by his injury in service because, although the Veteran gives a "medically credible history of onset and progression of the left ankle condition," there was no indication of the condition while in service or a year after discharge. The examiner attributed his primary current symptoms to chronic left ankle sprain. He stated that the April 2013 examination indicating cystic boney degeneration and lipoma did not cause the Veteran's current symptoms. He addressed a secondary theory of service connection by noting that the Veteran's gait was non-antalgic and that he knew of no medical authority or peer reviewed medical literature which supported the contention that lumbar strain can cause or aggravate the development of chronic left ankle sprain. 

In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran described the symptoms he experienced in service and post-service, which is supported by the April 2016 examiner's later diagnosis of chronic ankle sprain. While the Veteran is not competent to diagnose an orthopedic condition, he certainly is competent to observe pain and reduced mobility after a fall. 38 C.F.R. § 3.159(a)(2) (2016); Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014). Thus, the Board concludes that the evidence presented by the Veteran is competent. The Board also finds no reason to question the credibility of the Veteran's contention of an in-service ankle injury, which is supported by his former roommate's detailed summary and the April 2016 VA examiner's opinion that it is "medically credible."  

Given the competent, credible evidence of in-service incurrence, the diagnosis of a chronic left ankle sprain, and the determination by the VA examiner that the history of onset and progression was medically credible, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the claim or is in relative equipoise that the Veteran suffers from a left ankle disorder, chronic left ankle sprain, incurred in service.


ORDER

Service connection for chronic left ankle sprain is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


